REYBURN, J.
This case was argued and submitted with the case of T. J. Rowe and others against the same defendant (which will be found reported in 99 Mo. App. 158), and presents the same question. For the reasons given in the latter case, the judgment of the court below will be modified; in so far as it sub*76j ects tiie realty described to a lien in favor of defendant for its disbursements for taxes in tbe purchase of such realty and thereafter, it will be reversed, in other respects it will be affirmed, respondent to pay costs of this court, and it is so ordered.
Bland, P. J., and Goode,\J., concur.